Citation Nr: 0108098	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 RO decision which granted the 
veteran's claim of service connection for PTSD and assigned a 
30 percent rating for such.  The veteran appeals to the Board 
for a higher rating.  In January 2000, the veteran presented 
testimony at a RO hearing.  In a June 2000 Form 9, the 
veteran requested a Board hearing; however, he later canceled 
such.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a February 2001 statement, the appellant's representative 
indicated that the veteran desired yet another RO hearing.  
As such, another RO hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a RO hearing. 

2.  Thereafter, the RO should adjudicate 
the veteran's claim for a higher rating 
for PTSD.  If the claim is not resolved 
to the satisfaction of the veteran, the 
RO should issue a supplemental statement 
of the case (SSOC) which contains a 
citation to the applicable laws and 
regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the veteran does have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


